Citation Nr: 0916822	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  96-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to December 18, 
2001.

2.  Entitlement to a rating in excess of 70 percent for 
PTSD from December 18, 2001.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and J. W. 


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1971. 

By a rating action in December 1995, the RO confirmed and 
continued the 50 percent schedular rating then in effect 
for the Veteran's service-connected PTSD.  The Veteran 
disagreed with that decision, and this appeal ensued.

By a rating action in December 2002, the RO increased the 
Veteran's rating for PTSD to 70 percent, effective December 
18, 2001.

In April 2003, during the course of the appeal, the RO 
denied the Veteran's claim of entitlement to a total rating 
due based on individual unemployability due to service-
connected disabilities (TDIU).  The Veteran was notified of 
that decision, as well as his appellate rights; however, a 
notice of disagreement was not received with which to 
initiate an appeal.  Therefore, that decision became final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).  
Accordingly, the Board has no jurisdiction over that claim, 
it will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 20.101 (2008).  

During the course of the appeal, the issue of entitlement 
to an increased rating has come before the Board of 
Veterans' Appeals (Board) on several occasions.  The case 
was last before the Board in June 2008, at which time it 
was remanded for further development.  Following the 
requested development, in a March 2009 supplemental 
statement of the case, the VA Appeals Management Center in 
Washington, D.C., confirmed and continued the 70 percent 
rating for the Veteran's PTSD.  Thereafter, the case was 
returned to the Board for further appellate action.

In a statement received on April 27, 2000, the Veteran 
informed the Board that he accepted the 70 percent rating 
for PTSD and that he wished to proceed no further.  The 
Board interprets that statement as withdrawing the issue of 
entitlement to a rating in excess of 70 percent for PTSD, 
effective December 18, 2001.  However, it is of no force or 
effect with respect to the issue of entitlement to a rating 
in excess of 50 percent for PTSD, which is has been 
assigned for the appeal rating period prior to December 18, 
2001.  Accordingly, the Board retains jurisdiction over 
that issue, and it will be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002 and Supp. 2008); 38 C.F.R. § 20.101 
(2008).  


FINDINGS OF FACT

1.  For the rating period prior to December 18, 2001, the 
Veteran's service-connected PTSD manifested primarily 
impaired sleep, nightmares, angry outbursts, and an 
exaggerated startle response; marital and familial problems 
and a desire for social isolation; and difficulty with 
authority, as well as difficulty getting along with his 
fellow employees; and was not productive of, and did not 
more nearly approximate, severe industrial impairment.

2.  For the rating period from November 7, 1996 to December 
18, 2001, the Veteran's service-connected PTSD did not 
manifest occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships.

3.  On April 27, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification 
from the Veteran that he wished to withdraw the issue of 
entitlement to a rating in excess of 70 percent for PTSD.


CONCLUSIONS OF LAW

1.  For the rating period prior to December 18, 2001, the 
criteria for a rating in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. §1155, 5103, 5103A (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1995);  38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The Veteran has met the criteria for withdrawal of the 
issue of entitlement to a rating in excess of 70 percent 
for PTSD for the rating period from December 18, 2001.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
the issues of entitlement to increased rating for PTSD, 
prior to December 18, 2001.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In February 1995, VA received the Veteran's claim of 
entitlement to an increased rating for PTSD.  There is no 
issue as to providing an appropriate application form or 
completeness of the application for service connection or 
for an increased rating. 

Following the receipt of the Veteran's claim for increase, 
VA notified him of the information and evidence necessary 
to substantiate and complete his claim, including the 
evidence to be provided by the Veteran, and notice of the 
evidence VA would attempt to obtain.  VA informed the 
Veteran of the criteria for an increased rating for PTSD.  
VA also informed him that the evidence had to show that 
such disability had worsened and the manner in which such 
worsening had affected his employment and daily life.  
38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). 

Following notice to the Veteran, VA fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claims.  The RO 
obtained his records reflecting his treatment for PTSD, as 
well as statements from the Veteran's wife and a colleague 
attesting to the impact of the Veteran's PTSD on his 
employment.  VA also examined the Veteran on multiple 
occasions to determine the extent of impairment due to that 
disorder.  In addition, the Veteran and witnesses offered 
evidence and testimony at an October 1996 hearing at the 
RO.  

During a VA examination in June 2008, the Veteran reported 
that he had been receiving Social Security disability 
benefits since January 2008.  He stated that they had been 
awarded due to his mental health problems.

In August 2008, the VA Remand and Rating Development Team 
in Huntington, West Virginia, again notified the Veteran of 
the information and evidence necessary to substantiate and 
complete his claim, including the evidence to be provided 
by the Veteran, and notice of the evidence VA would attempt 
to obtain.  Specifically, the Remand and Rating Development 
Team informed the Veteran that such evidence included that 
from the Social Security Administration.  However, the 
Veteran did not respond with any information or evidence 
concerning his Social Security Disability benefits.  
Therefore, the issue of entitlement to a rating in excess 
of 50 percent for PTSD for the rating period prior to 
December 18, 2001 will be decided on the basis of the 
evidence already on file. 

In light of the foregoing, the Board finds that the Veteran 
has been afforded a meaningful opportunity to participate 
in the development of his appeal.  There is no evidence of 
any VA error in notifying or assisting the Veteran that 
could result in prejudice to him that could otherwise 
affect the essential fairness of the adjudication.  
Accordingly, the Board will proceed to the merits of the 
issue of entitlement to a rating in excess of 50 percent 
for PTSD for the rating period prior to December 18, 2001.

Increased Rating for PTSD

The Veteran contends that the 50 percent rating for his 
service-connected PTSD, assigned for the rating appeal 
period prior to December 18, 2001, does not adequately 
reflect the levels of impairment caused by that disability.  
He contends that PTSD results in great difficulty getting 
along with others and that it has caused him to be fired 
from a job during the appellate period.  Therefore, he 
maintains that a rating in excess of 50 percent is 
warranted for the remaining period prior to December 18, 
2001.  However, after carefully considering the claims in 
light of the record and the applicable law, the Board finds 
that the preponderance of the evidence is against a higher 
rating than 50 percent for PTSD for the period prior to 
December 18, 2001.  Accordingly, that aspect of the appeal 
is denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1. 

In February 1995, when the RO received the Veteran's claim 
of entitlement to a rating in excess of 50 percent for his 
service-connected PTSD, that disability was rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411.  A 
50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, and, where, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was warranted for PTSD, when the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired.  In such cases, the 
psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 
Fed. Reg. 52695-52702 (1996) (effective November 7, 
1996)(now codified as revised at 38 C.F.R. § 4.130, 
Diagnostic Codes 9400-9440 (2008)).  Under the new 
regulations, a 50 percent rating is warranted for PTSD, 
when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD, when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the 
Veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  The Board will, 
therefore, evaluate the Veteran's service-connected PTSD 
under both the former and the current schedular criteria, 
keeping in mind that the revised criteria may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 
3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The Board has provided the Veteran with the new regulatory 
criteria and has adjudicated the claim, in part, based on 
those new criteria.  The Veteran has been offered an 
opportunity to respond and has offered additional 
information and evidence to support his claim for an 
increased rating for PTSD.  Therefore, there is no 
prejudice to the Veteran in the Board adjudicating the 
claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Integral to an evaluation of the level of impairment caused 
by PTSD is the score on the Veteran's Global Assessment of 
Functioning (GAF) Scale.  That scale is found in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV) and reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  See Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  For example, a GAF of 31 to 
40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., where a depressed man avoids friends, neglects 
family, and is not able to work).  DSM IV at 32.  A GAF of 
41 to 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a 
job).  Id.  A GAF of 51 to 60 indicates moderate symptoms, 
or moderate difficulty in social, occupational, or school 
functioning.  Id. 

The nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders.  38 C.F.R. § 
4.125, 4.130 (2002).  While important in assessing the 
level of impairment caused by psychiatric illness, the GAF 
score is not dispositive of the level of impairment cause 
by such illness.  Rather, it is considered in light of all 
of the evidence of record.  See Brambley v. Principi, 
17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. 
App. 1, 14 (2001).

Where there is a question as to which of two percentage 
ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a Veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Rating Period Prior to December 18, 2001

Evidence submitted in support of the Veteran's claim for a 
rating in excess of 50 percent for the period prior to 
December 18, 2001 includes the following:  records and 
reports reflecting the Veteran's treatment at the Vet 
Center from May 1994 through May 2001; VA outpatient 
records reflecting the Veteran's treatment from June 1994 
through May 2001; employment records reflecting the 
Veteran's leave from January 1995 through August 1997; a 
statement from the Veteran's wife, dated in July 1995; the 
report of an April 1995 VA Social and Industrial Survey; 
reports of VA examinations, performed in April 1995 and 
October 1997; records reflecting the Veteran's 
hospitalization on two occasions in February 1997 at the 
Center for Behavioral Health; statements from C. H. D., 
M.D., dated in August and November 1996; and the transcript 
of his October 1996 hearing at the RO.

Such records show that, for the rating prior to December 
18, 2001, the Veteran's PTSD was manifested primarily by 
impaired sleep, nightmares, angry outbursts, and an 
exaggerated startle response.  He reported that those 
manifestations had resulted marital and familial problems 
and a desire for social isolation.  He also reported 
difficulty with authority, as well as difficulty getting 
along with his fellow employees.  In an effort to show the 
impact on his employment, the Veteran documented his leave 
in the mid-1990's.  He contended that he took a substantial 
amount of leave due to the problems caused by his PTSD.  
While the associated documents showed a mixture of sick and 
annual leave, there was no evidence to indicate the reason 
for the leave.  

In regard to his employment, the Veteran reported that he 
had been fired in the fall of 1999, after approximately 
seven years on the job.  He stated that he had been fired, 
in part, due to acts of violence toward his fellow 
employees.  One such incident reportedly involved an 
altercation in which he had slammed a fellow employee 
against the wall.  However, contemporaneous medical 
records, dated in September 1999 revealed that he had been 
fired due to improper use of the computer.  The acts of 
violence toward his fellow employees were not documented.  
Indeed, the Veteran has not submitted contemporaneous 
medical records or other objective evidence to substantiate 
those incidents, despite suggestions from the VA hearing 
officer that reports of disciplinary action could support 
the Veteran's claim.  Moreover, contemporaneous medical 
records showed that the Veteran had been  able to obtain 
full time employment at a similar salary approximately two 
months after being fired.  Indeed, the evidence shows that 
despite the reported problems with PTSD, the Veteran 
remained gainfully employed.

Prior to December18, 2001, the Veteran's assigned GAF 
ranged from a low of 40 at the time of the Veteran's 
admission to the hospital in February 1997 to a high of 65 
during a consultation by the VA Psychiatry Service in March 
2001.  Such scores indicated that the Veteran's PTSD was 
productive of anywhere from mild impairment to problems 
with reality.  However, the preponderance of the evidence 
showed that the Veteran's PTSD was productive of less than 
severe impairment.  As such, the Board finds that the 
Veteran's PTSD more nearly reflected evidence of 
considerable impairment under the rating criteria in effect 
prior to November 7, 1996.  Thus, the Veteran did not meet 
the criteria for a rating in excess of 50 percent under the 
former rating criteria.

With respect to the revised criteria, which became 
effective November 7,1996, the preponderance of the 
evidence showed that the primary manifestations of the 
Veteran's PTSD were a depressed mood and impaired familial 
relationships, as well as difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  However, he was generally alert, oriented, and 
cooperative, and clean and neat in his appearance.  He did 
not demonstrate a flattened affect; difficulty in 
understanding complex commands; or impairment of short-and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks).  Although he had 
difficulty in establishing and maintaining effective work 
and social relationships and reported impaired impulse 
control, he remained gainfully employed.  As noted above, 
the reported periods of violence have not been 
substantiated by competent evidence.  Moreover, he did not 
demonstrate deficiencies in judgment or thinking and 
generally, did not express suicidal ideation or perform 
obsessional rituals which interfered with his routine 
activities.  His speech was logical and relevant, and there 
was no evidence of spatial disorientation.  Finally, the 
preponderance of the evidence was negative for near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  

Under the new rating criteria, such manifestations more 
nearly reflected the criteria for the 50 percent rating in 
effect prior to December 18, 2001.  For the rating period 
from November 7, 1996 to December 18, 2001, the Veteran's 
service-connected PTSD did not manifest occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective 
relationships, as required for a higher disability rating 
of 70 percent. 
Accordingly, the Board finds that a preponderance of the 
evidence is against a disability 50 percent rating in 
excess of 50 percent for the period from November 7, 1996 
(when new rating criteria became effective) to December 18, 
2001.  To that extent, the appeal is denied. 

In this regard, the Board notes that primary stressors 
associated with the Veteran's PTSD involved the dislike for 
his job and financial concerns.  Although he reported 
intrusive memories related to stressful experiences in 
Vietnam, none of those claimed experiences have been 
verified.  Indeed, the Veteran's only verified stressful 
experience occurred in January 1971.  After he returned to 
the United States from Vietnam, he was involved in the 
rescue of a crew from a damaged aircraft; however, the 
Veteran did not refer to and the health care providers and 
examiners did not report that stressor as being associated 
with his manifestations of PTSD, prior to December 18, 
2001.  In light of the foregoing, the Veteran did not meet 
the criteria for a higher rating for PTSD prior to December 
18, 2001.  

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-
connected PTSD.  38 C.F.R. § 3.321(b)(1) (2008).  However, 
the evidence does not show such an exceptional or unusual 
disability picture, as to render impractical the 
application of the regular schedular standards in rating 
PTSD.  Rather, the record shows that the manifestations of 
the Veteran's PTSD are those contemplated by the regular 
schedular standards.  The disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Because the 
schedular criteria are adequate to rate the Veteran's PTSD, 
the Board finds no reason for further action under 38 
C.F.R. § 3.321(b)(1). 

Effective December 18, 2001

With respect to the issue of entitlement to a rating in 
excess of 70 percent for PTSD, effective for the rating 
period from December 18, 2001, the Board finds that the 
Veteran has withdrawn his appeal.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may 
be withdrawn as to any or all issues involved in the appeal 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.204 (2008).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

On April 30, 2009, the Board received a written statement 
from the Veteran indicating that he wished to withdraw the 
issue of entitlement to a rating in excess of 70 percent 
for PTSD, effective December 18, 2008.  Because of such 
withdrawal of this aspect of the appeal, there remain no 
allegations of errors of 


fact or law for appellate consideration regarding the 
appeal period from December 18, 2008 when a 70 percent 
rating is in effect.  Accordingly, the Board does not have 
jurisdiction to review that issue, and it is dismissed.


ORDER

For the rating period prior to December 18, 2001, a 
disability rating in excess of 50 percent for PTSD is 
denied.

For the rating period from December 18, 2001, the appeal 
for a rating in excess of 70 percent for PTSD, having been 
withdrawn, is dismissed.

____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


